Citation Nr: 0004512	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  95-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1987 to August 1989.

This appeal arises from a May 1993 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
confirmed and continued a 10 percent evaluation for residuals 
of a right wrist injury.  Thereafter, the veteran moved to 
Maryland and her file was transferred to the Washington, DC, 
RO.  A September 1994 hearing officer decision increased the 
evaluation to 20 percent disabling.

The veteran testified at an April 1998 Central Office hearing 
chaired by N.R. Robin who was designated by the Chairman of 
the Board of Veterans' Appeals (Board) to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991) and who is a 
member of the Board who will make the final decision in this 
case.

Subsequent to the April 1998 hearing, the case was remanded 
back to the RO for further development.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2. The veteran's service-connected residuals of a right wrist 
injury are manifested by complaints of pain, swelling, and 
stiffness during prolonged use of the right wrist; and 
occasional pain in the right arm with flare ups occurring 4 
to 5 times per year.  




CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for post operative residuals of a right (major) wrist 
injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5215, 8512 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that she has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Historically, the Board notes that the veteran injured her 
right wrist in a conveyor belt accident during active duty in 
December 1987.  Following the injury, the veteran's wrist was 
treated with compression dressings and a cast.  The diagnosis 
was secondary distal radial ulnar joint subluxation, 
moderate, with pain secondary to that diagnosis with a tear 
of the triangular fibrocartilage of the right wrist.  The 
veteran did not suffer any fractures.  As a result of the 
injury, the veteran was originally granted service connection 
for residuals of a right wrist injury in August 1990, and a 
10 percent evaluation was assigned to that disability.  In 
May 1993, the veteran's 10 percent evaluation for her 
service-connected right wrist disability was confirmed and 
continued.  The veteran timely appealed that determination.  
Thereafter, a hearing officer decision dated in October 1994 
increased the veteran's service-connected residuals of a 
right wrist injury to 20 percent disabling.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter 
of an increased rating for residuals of a right wrist 
disability remains in appellate status.  

Currently, the veteran contends that her residuals of a right 
wrist disability are more severe than currently represented 
by the 20 percent rating assigned.

A review of the medical evidence prior to the Board's April 
1998 remand shows that the veteran was afforded VA 
examinations in conjunction with her right wrist disability 
in December 1992, February 1994, and February 1997.  

At the December 1992 examination, the veteran complained of 
intermittent pain in the snuff box as well as the ulnar side 
with extension and activities.  X-rays taken at that time 
revealed no significant pathological findings.  The veteran's 
dorsiflexion of the right wrist was to 60 degrees and flexion 
was to 70 degrees without pain.  

At the VA orthopedic examination in February 1994, the 
veteran complained of some tenderness to palpation over the 
dorsal aspect of the right wrist.  No anatomical defects were 
noted in the right hand or wrist.  The veteran had good 
strength versus hand resistance in dorsiflexion and palmar 
flexion, ulnar deviation and radial deviation of the right 
hand.  No swelling or fixed deformities were noted in the 
right wrist at that time.  Range of motion of the right wrist 
revealed dorsiflexion of 45 degrees, palmar flexion of 60 
degrees, ulnar deviation of 40 degrees, and radial deviation 
of 30 degrees.  Diagnosis was status post soft tissue injury 
to the right wrist, by history with residual right wrist 
pain.

The veteran was also afforded a neurological examination in 
February 1994.  The veteran complained of pain in the right 
arm, worse when writing or carrying heavy objects, and 
occasional swelling.  The veteran also reported some numbness 
in the right ring finger with paresthesia in the forearm.  
Upon physical examination, the diagnosis was traumatic 
neuropathy in the right hand with decreased sensation in the 
fingers and pain in the back of the hand and forearm.

In February 1997, the veteran was afforded additional VA 
orthopedic and neurological examinations including x-rays of 
the right wrist.  Physical examination of the right wrist at 
that time revealed normal appearance and function.  She had 
good grip strength in the right hand, and no swelling, 
deformities, or tenderness to palpation in the right wrist.  
Range of motion of the right wrist revealed dorsiflexion to 
50 degrees, palmar flexion to 60 degrees, radial deviation to 
25 degrees, and ulnar deviation to 40 degrees.  The veteran 
had good strength in dorsiflexion and palmar flexion versus 
hand resistance.  The strength in the right hand was somewhat 
less than the left.  The orthopedic examiner's diagnosis was 
persistent recurrent right wrist and forearm pain and 
occasional swelling after soft tissue injury to the right 
hand and forearm, with no diagnosis to date.  Neurologically, 
the veteran complained of continued intermittent sharp pains 
in her right fourth finger, shooting up toward her elbow on 
the medial side, related to exertion such as lifting or 
sometimes typing.  Physical examination revealed some 
tenderness over the medial epicondyle of the elbow on the 
right.  There was no Tinel's sign at the elbow or at the 
wrist.  Deep tendon reflexes were 1+ and symmetrical.  Motor 
strength was intact including the interosseus, the opponens, 
and the abductor pollicis brevis.  There was no sensory loss 
to pin in the right hand or arm.  The examiner noted that the 
veteran's C-file was unavailable for review prior to the 
examination and that subsequent nerve conduction tests were 
ordered.

The veteran thereafter testified at a Central Office hearing 
before a member of the Board in April 1998.  At that time, 
the veteran reported that she self-medicates with Tylenol for 
the pain in her right wrist and arm during flare-ups, and 
that the pain and swelling are currently worse than what she 
reported during past examinations.

Based on the foregoing medical evidence, the RO confirmed and 
continued the 20 percent rating assigned for the veteran's 
service-connected residuals of a right wrist injury, and the 
veteran thereafter continued with her appeal.  In April 1998, 
the Board remanded the case back to the RO for further 
development.  Per the Board's request, nerve conduction test 
reports dated April 1997 which were mentioned in the February 
1997 VA examination were added to the file, and the veteran 
was afforded VA orthopedic and neurological examinations in 
April 1998.  

Nerve Conduction testing revealed the following impressions:  
1.  The right ulnar sensory potential was normal in 
amplitude, conduction velocity, distal latency, and cross 
elbow conduction were recorded from the 5th digit.  
Recordings from the ulnar side of the 4th digit showed 
symmetrical amplitude, and distal latency;  2.  The right 
median sensory potential is mildly delayed in latency with 
sparing of amplitude; 3.  The right ulnar motor potential was 
normal in amplitude, distal and F-wave latency, and forearm 
and cross elbow conduction velocity; 4.  The right median 
motor potential was mildly delayed in distal latency, with 
sparing of both amplitude and conduction velocity; and 5.  
EMG's of C5-T1 innervated muscles, including muscles supplied 
by both the ulnar and median nerves were normal.  It was 
concluded that the study was "mildly abnormal" and most 
consistent with mild entrapment of the median nerve at the 
carpal ligament, but that this did not explain the veteran's 
symptoms which were in the ulnar distribution.  It was noted 
that there was no evidence of damage in the ulnar nerve or 
any radiculopathy.

At the November 1998 VA orthopedic and neurological 
examinations, the veteran reported that she loses 4 to 5 days 
per year due to her right wrist disability, and that she 
takes over-the-counter medication for relief.  Upon physical 
examination, there was no swelling, redness or deformity 
about the symptomatic areas, and no tenderness was elicited.  
The veteran had approximately 60 degrees of dorsiflexion, 
approximately 110 degrees of palmar flexion, and 
approximately 60 degrees of radial and ulnar deviation of the 
right wrist.  Her grasp was approximately 3+ to 4+ 
bilaterally.  There may have been some mild right forearm 
atrophy.  The circumference proximally was approximately 10-
7/8 inches compared with 11 inches on the left.  Her 
peripheral color and sensation were good.  Tinel's sign at 
the volar aspect of the right wrist and at the elbow were 
negative.  Orthopedic impression was an old crush injury, 
right upper limb, with secondary radial ulnar subluxation, 
moderate, with chronic tear, triangular fibrocartilage of the 
wrist. The examiner noted a review of the claims file, and 
concluded  that the veteran's right wrist had strength 
comparable to the left, but may be weakened when she is 
symptomatic and due to the pain she may have been 
experiencing at that time.  There was no evidence of 
incoordination.  Excess fatigability was noted as possibly 
secondary to her pain.  The examiner noted, however, that by 
history, the aforementioned events were rare, averaging 4 to 
5 times per year.

Neurologically, there were no dystrophic changes in the skin 
or asymmetric swelling of the hands.  There was no tenderness 
to percussion on the dorsal ventral aspect of the wrist or 
the medial or lateral aspect of the elbow.  The deep tendon 
reflexes were 2+ and symmetrical.  Strength was intact in the 
forearms and hands.  Pin sensation was intact.  The 
neurologist noted a review of the claims file prior to the 
examination, and indicated that there did not appear to be a 
progressive worsening of her condition.  In addition, the 
April 1997 nerve conduction studies did not reveal clearly 
abnormal evidence of an entrapment neuropathy either at the 
elbow or the wrist.  Impressions were residual intermittent 
wrist pain secondary to musculoskeletal injury, and there 
were no historical, physical examination or physiological 
test results indicating traumatic or compressive neuropathy 
at that time.  The Board notes that there is a typographical 
error in the medical report which makes reference to the left 
wrist as opposed to the right wrist; however it is clear that 
the right wrist was examined, and is currently at issue.  

The veteran indicated that she has not sought treatment for 
her right wrist disability since 1996.  She reported not 
missing any "sizeable time" from work and used only over 
the counter medication when needed.

Finally, the Board notes that the veteran submitted receipts 
and photographs showing special equipment purchased by her 
employer due to her wrist disability for her job as a 
computer software specialist.  Specifically, the veteran 
provided receipts for the purchase of an ergonomic keyboard, 
a keyboard wrist support, and a mini mouse pad with wrist 
support.

Currently, the veteran contends that her service-connected 
disability is more disabling than represented by the assigned 
20 percent rating.  The evaluation assigned for a service-
connected disability is established by comparing the 
manifestations indicated in the recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4 (1999).  When there is a question as to 
which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999).  
Under 38 C.F.R. § 4.40, functional loss or weakness due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 
(1999).  It was also held that the provisions of 38 C.F.R. § 
4.14 (1999) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996). 

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  The veteran is 
currently rated under Diagnostic Codes 5215 (limitation of 
motion of the wrist) and 8512 (paralysis of the lower 
radicular group).  Both of these diagnostic codes encompass 
findings of range of motion, thus DeLuca is applicable.  
Under Diagnostic Code 5215, a 10 percent rating may be 
assigned for either the major or minor extremity when 
dorsiflexion of the wrist is less than 15 degrees or when 
palmar flexion is limited to a position in line with the 
forearm.  38 C.F.R. § 4.71a, Code 5215 (1999).  In this case 
the veteran's right wrist disability is currently rated at 20 
percent, which is more than the maximum allowable 10 percent 
rating under Diagnostic Code 5215.  Moreover, the veteran's 
right wrist disability does not meet the criteria for a 10 
percent rating under this code.  As such, a rating in excess 
of 20 percent for limitation of motion of the right wrist is 
not warranted.

Under Diagnostic Code 8512, ratings for paralysis of the 
lower radicular group include the intrinsic muscles of the 
hand as well as the flexors of the wrist and fingers.  Under 
that code, evaluations are based on either complete or 
incomplete paralysis.  In peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. Part 4 (1999).  Mild incomplete paralysis under 
Diagnostic Code 8512 warrants a 20 percent evaluation.  
Moderate incomplete paralysis of the lower radical nerve 
group of the major extremity warrants a 40 percent evaluation 
under the code.  Complete paralysis of the lower radicular 
nerve group of the major extremity, with all intrinsic 
muscles of the hand, and some or all of the flexors of the 
wrist and fingers, paralyzed (substantial loss of use of 
hand) warrants a 70 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8512 (1999).

The veteran is currently rated under Diagnostic Code 8512.  
Currently, the medical evidence shows that the veteran's 
aching and numbness of the right wrist and hand are only 
occasional, with flare ups reported only 4 to 5 times per 
year.  In order for a higher rating to be warranted under 
Diagnostic Code 8512, the medical evidence would have to show 
impairment of the right arm/wrist equivalent to moderate 
incomplete paralysis.  As noted, although the veteran 
displays some weakness of the right arm and wrist, recent 
nerve conduction tests did not reveal clearly abnormal 
evidence of an entrapment neuropathy either at the elbow or 
the wrist.  The veteran also complains of pain in the arm and 
wrist and, as noted, complaints of pain must be considered 
per DeLuca, insofar as they impact on range of motion and 
functional loss.  However, the evidence of record to include 
the veteran's own testimony, shows that the veteran's 
complaints of occasional pain are adequately treated with 
over-the-counter pain medication.  There is no indication in 
the record that the function of the right wrist or arm is 
significantly impaired.  She is able to work as a computer 
installer, with very little loss of time from work.  
Moreover, a review of the medical evidence does not show a 
significant, if any, change in severity of the veteran's 
right wrist symptomatology over the years, and in the Board's 
view, these manifestations do not constitute more than mild 
incomplete paralysis.  Accordingly, the Board concludes that 
the schedular criteria for a rating in excess of 20 percent 
for residuals of a right wrist injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5215, 8512 (1999).

The preponderance of the evidence is against the claim for an 
increased rating for residuals of a right wrist injury.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for an increased rating for residuals of a right 
wrist injury is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

